DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KHAN (US 20170294519).
Regarding claim 1, KHAN discloses a semiconductor device, comprising: 
a first semiconductor fin (upper fin 102, see fig 1 and 12, para 15) comprising a first channel region (left channel region under left gate opening 160 of upper fin 102, see fig 1 and 12, para 32); 
a second semiconductor fin (lower fin 102, see fig 1 and 12, para 15) comprising a second channel region (right channel region under right gate opening 162 of lower fin 102, see fig 1 and 12, para 32); 
a first gate structure on the first channel region (gate in 160 on upper fin 102 comprising 148, 156 and 158, see fig 12), wherein the first gate structure comprises a first silicon oxide layer (oxide layer 148 in that channel region, see fig 12, para 31) on the first channel region, a first high-k dielectric layer (high-k layer 156 in that channel region, see fig 12, para 32) on the first silicon oxide layer, and a first 
a second gate structure on the second channel region (gate 162 on the lower fin 102 comprising 126, 128, 156 and 158, see fig 12), wherein the second gate structure comprises a second silicon oxide layer (126, see fig 12, para 19) on the second channel region, a second high-k dielectric layer (high-k layer 156 in that channel region, see fig 12, para 32) on the second silicon oxide layer, and a second metal gate (metal gate 158 in that channel region, see fig 12, para 32) on the second high-k dielectric layer, wherein the first silicon oxide layer has a Si4+ ion concentration greater than a Si4+ ion concentration of a bottom portion of the second silicon oxide layer (oxide 126 in region 162 is formed by nitriding of an oxide layer to form oxide 126 and nitride 128 which will result in a greater Si4+ concentration, see para 19 and applicants specification para 34-36).
Regarding claim 2, KHAN discloses the semiconductor device of claim 1, wherein the first silicon oxide layer has a thickness less than a thickness of the second silicon oxide layer (126 can have a thickness of 1 nm and 148 can have a thickness of 1.2 nm, see para 19 and 31).
Regarding claim 4, KHAN discloses the semiconductor device of claim 1, wherein the first silicon oxide layer is substantially pin-hole free (no pin holes are shown in 126 in fig 12).
Regarding claim 5, KHAN discloses the semiconductor device of claim 1, wherein the first high-k dielectric layer is substantially pin-hole free (no pin holes are shown in 156 in fig 12).
Claim(s) 8-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SONG (US 20170005175).
Regarding claim 8, KHAN discloses a semiconductor device, comprising: 
a substrate (fig 6-8, 100, para 32) comprising a first channel region (fin F1 in region TR1, see fig 6-8, para 31 and 81) and a second channel region (fin f2 in region TR2, see fig 6-8, para 31 and 81); 

a second gate structure (gate structure comprising GE2 and insulators 113 and 123, see fig 6-8, para 46) on the second channel region, wherein the second gate structure comprises a second silicon oxide layer (113 can comprise silicon and oxygen, see para 47) on the second channel region, a second high-k dielectric layer (fig 6-8, 123, para 46) on the second silicon oxide layer, and a second metal gate (fig 6-8, 173, para 53) on the second high-k dielectric layer, wherein a stoichiometry of O/SiOx of the first silicon oxide layer is higher than a stoichiometry of O/SiOx of the second silicon oxide layer (111 and 113 can have different compositions, see para 47).
Regarding claim 9, KHAN discloses the semiconductor device of claim 8, wherein the first silicon oxide layer is substantially pin-hole free (no pin-holes are shown in 111, see fig 8).
Regarding claim 11, KHAN discloses the semiconductor device of claim 8, wherein the first silicon oxide layer is thinner than the first high-k dielectric layer (121 can be thicker than 111, see fig 6-8, para 68).
Regarding claim 12, KHAN discloses the semiconductor device of claim 11, wherein the second silicon oxide layer is thicker than the second high-k dielectric layer (123 can be thicker than 113, see para 71).
Regarding claim 13, KHAN discloses the semiconductor device of claim 8, wherein the first high-k dielectric layer and the second high-k dielectric layer have substantially a same thickness (121 and 123 can have a same thickness, see para 71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 20170294519) in view of KWON (US 20120132998).
Regarding claim 3, KHAN discloses the semiconductor device of claim 1.
KHAN fails to explicitly disclose a device, wherein the first silicon oxide layer has a thickness less than a thickness of the first high-k dielectric layer.
KWON discloses a device, wherein the first silicon oxide layer has a thickness less than a thickness of the first high-k dielectric layer (silicon oxide layer 21 can have a thickness of 0.5 nm and high-k region 22 can have a thickness of 3 nm, see fig 18, para 33-34).
KHAN and KWON are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the oxide thicknesses of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the oxide thicknesses of KWON in order to make a device with a wide range of characteristics (see KWON para 105).
Regarding claim 6, KHAN discloses the semiconductor device of claim 1.
KHAN fails to explicitly disclose a device, wherein a top surface of the first high-k dielectric layer is lower than a top surface of the second high-k dielectric layer.

KHAN and KWON are analogous art because they both are directed towards semiconductor fin devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the insulator geometry of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the insulator geometry of KWON in order to make a device with a wide range of characteristics (see KWON para 105).
Regarding claim 7, KHAN and KWON disclose the semiconductor device of claim 6.
KHAN further discloses a device, wherein a top surface of the first metal gate is substantially coplanar with a top surface of the second metal gate (top surfaces of 158 are coplanar, see fig 12).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 20170003467) in view of KANDA (US 20110003467).
Regarding claim 10, SONG discloses the semiconductor device of claim 8.
SONG fails to explicitly disclose a device, wherein the second silicon oxide layer is at least six times thicker than the first silicon oxide layer.
KANDA discloses a device, wherein the second silicon oxide layer is at least six times thicker than the first silicon oxide layer (thick oxide layer 2a/13 can be 6 nm thick and thin oxide layer 14 can be 1 nm thick, see fig 1D para 80 and 70).
SONG and KANDA are analogous art because they both are directed towards MOSFET devices with silicon oxide insulators and one of ordinary skill in the art would have had a reasonable expectation 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SONG with the oxide thicknesses of KANDA in order to make a device with gate electrodes of different heights (see KANDA para 150).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 10153210) in view of SONG (US 20170005175).
Regarding claim 14, LIN discloses a semiconductor device, comprising: 
a substrate (fig 4, 12, para 2) comprising a first semiconductor fin (fig 4, 18, para 3); 
an isolation region (fig 4, 28, para 7) in the substrate and laterally surrounding a lower portion of the first semiconductor fin (28 surrounds a lower portion of 18, see fig 4); 
a liner (fig 4, 24, para 6) between the isolation region and the first semiconductor fin; 
a first gate structure (gate comprising gate material, and insulators 30 and 32, see fig 4, para 16, 9 and 11) over a first portion of the first semiconductor fin (see fig 4), wherein the first gate structure comprises an interfacial layer (fig 4, 30, para 9) on the first semiconductor fin, a first high-k dielectric layer (32 can be high-k dielectric, see fig 4, para 11) on the interfacial layer, and a gate material (gate material not shown, see para 16) on the first high-k dielectric layer, and
a thickness of the interfacial layer is less than a thickness of the liner (24 is thicker than 30, see fig 4); and 
a first source/drain region (source/drain regions not shown, see para 16) over a second portion of the first semiconductor fin.
LIN fails to explicitly disclose a device wherein the gate material is a metal.
SONG discloses a device wherein the gate material is a metal (gate material 171 can be a metal, see para 40).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LIN with the specific material of SONG in order to improve the electrical characteristics (see SONG para 4).
Regarding claim 15, LIN and SONG disclose the semiconductor device of claim 14.
LIN further discloses a device, wherein the liner is in contact with the interfacial layer (24 and 30 are in direct contact, see fig 4).
Regarding claim 16, LIN and SONG disclose the semiconductor device of claim 14.
LIN further discloses a device, wherein the liner is in contact with a sidewall of the first semiconductor fin (24 is in direct contact with 18, see fig 4).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 10153210) and SONG (US 20170005175) in view of KANDA (US 20110003467).
Regarding claim 17, LIN and SONG disclose the semiconductor device of claim 14, wherein the substrate further comprises a second semiconductor fin (there can be multiple fins 18, see fig 4, 18, para 3), and the semiconductor device further comprises: .
a second gate structure over a first portion of the second semiconductor fin (gate structure not shown over other fins 18, see fig 3, para 3 and 16), wherein the second gate structure comprises a gate oxide layer (oxide layer 30 on the 2nd fin 18, see fig 4, para 9) on the second semiconductor fin, a second high-k dielectric layer (high-k layer 32 on the 2nd fin 18, see fig 4, para 11) on the gate oxide layer, and a second gate material (gate material not shown, see para 16) on the second high-k dielectric layer, and

LIN fails to explicitly disclose a device wherein a thickness of the gate oxide layer is greater than the thickness of the interfacial layer; and 
the second gate material is a metal.
SONG further discloses a device wherein the second gate material is a metal (gate material 171 can be a metal, see para 40).
KANDA discloses a device wherein a thickness of the gate oxide layer is greater than the thickness of the interfacial layer (thick oxide layer 2a/13 can be 6 nm thick and thin oxide layer 14 can be 1 nm thick, see fig 1D para 80 and 70).
LIN, SONG and KANDA are analogous art because they both are directed towards MOSFET devices with silicon oxide insulators and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LIN with the material of SONG and the thickness of KANDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LIN with the material of SONG and the thickness of KANDA in order to improve the electrical characteristics (see SONG para 4) and to make a device with gate electrodes of different heights (see KANDA para 150).
Regarding claim 18, LIN, SONG and KANDA disclose the semiconductor device of claim 17, wherein the thickness of the gate oxide layer is greater than the thickness of the liner.
Parameters such as the thicknesses of elements in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was 
Regarding claim 19, LIN, SONG and KANDA disclose the semiconductor device of claim 17.
LIN further discloses a device, wherein the liner is in contact with the interfacial layer and the gate oxide layer (24 is in direct contact with 30 and 32, see fig 4).
Regarding claim 20, LIN, SONG and KANDA disclose the semiconductor device of claim 17.
LIN further discloses a device, wherein the liner is in contact with a sidewall of the first semiconductor fin and a sidewall of the second semiconductor fin (24 is in direct contact with the fin 18, see fig 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811